DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendments
This Office Action is responsive to the amendment filed 6/2/2022.  Claims 1-13, and 21-24 are pending.  Claims 1, 8, and 13 have been amended.  Claims 21-24 are new.
The rejection of claims 8, 9, and 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in response to Applicant’s amendments.
Claims 1, 3-4, and 7-10 were rejected under 35 U.S.C. 103 as being unpatentable over Yang et al.  (US 2015/0345065; hereafter, Yang ‘065), in view of Nishimura et al.  (US 5,694,793), and further in view of Yang et al.  (US 2015/0330008; hereafter, Yang ‘008).  Claims 1, 3-6, 10, and 11 were rejected under 35 U.S.C. 103 as being unpatentable over Yang ‘065, in view of Nishimura, and further in view of Lee et al.  (EP 2426244; cited by Applicant).  Claims 2, 12, and 13 were rejected under 35 U.S.C. 103 as being unpatentable over Yang ‘065, in view of Nishimura, in view of Lee, and further in view of Ban et al.  (US 2015/0169194).  Applicant argues that Yang ‘065 does not disclose it is configured to, through the speech recognition module, receive operation signals other than the start or stop signal.”  The Examiner respectfully disagrees because Yang ‘065 discloses the memory (250) stores user’s voices corresponding to various modes of the washing machine as voice data and gives an example of the voice data corresponding to operation of a door (paragraph 51-52).  Applicant also argues that Yang ‘065 does not disclose features of the symbol indicator and graph indicator; however, Yang ‘008 or Nishimura and Lee was relied upon for teaching the symbol indicator and graph indicator.  Yang ‘008 disclose a washing machine having a door display unit (112, 114) for displaying a light pattern, for example, a pattern from 12 o’clock to a phase angle corresponding to the progress degree of the washing operation, and text information, for example, a remaining time or type of washing operation (paragraphs 87, 92, 94; Figure 4; 112, 114).  Nishimura discloses a display device (Figure 3: 4) having a liquid crystal panel (9) and a step display section (14) to display a step currently being executed among “wash,” “rinse,” and “dehydration” and which is adjacent a time display section (15) for displaying, for example, a remaining period or a set period of a wash step (col. 5, lines 33-55; col. 7, lines 4-30).  Lee discloses a washing machine having a full-touch LCD user interface (abstract) having an embodiment in which a progress state of a wash is represented by an annular ring filling up as the wash progresses and a text description of the operating status is also displayed (Figures 13-19; paragraphs 102-111).
In response to Applicant’s amendments new/modified ground(s) of rejection are applied below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a speech recognition module” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “for staring” has an apparent typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 21 recites “the symbol indicator comprises letters indicating a washing operation, a rinsing operation, and a spin-drying operation, and wherein the graph indicator has a ring shape between the letters.”  However, there is no apparent original support for having a graph indicator that is a ring shape between the letters of the symbols indicating a washing operation, a rinsing operation, and a spin-drying operation.  Instead, there is support for a ring shape graph indicator between groupings of some of the letters or words (Figure 5), not between “the letters” which refers to all the letters.  For instance, there is no graph indicator between the letters “w” and “a” of the word wash.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al.  (US 2015/0345065; hereafter, Yang ‘065), in view of Nishimura et al.  (US 5,694,793), and further in view of Yang et al.  (US 2015/0330008; hereafter, Yang ‘008).
Regarding claim 1, Yang ‘065 discloses a washing machine comprising: an input interface comprising a first button or a first touch panel (134; paragraphs 37, 38); an operation manipulation interface comprising a speech recognition module configured to recognize a sound of the user and a controller configured to control the operation of the washing machine based on the sound recognized by the speech recognition module (210, 230; paragraphs 75-79); and an indicator (120).
Yang ‘065 does not expressly disclose the input interface being configured to receive a start or stop signal for starting or stopping operation of the washing machine based on input by a user; and a power control device comprising a second button or a second touch panel, the power control device being configured to turn on and turn off power to the washing machine based on input by the user.
Nishimura discloses a washing machine with operation panel including an ON switch for power supply (5), an OFF switch for power cut-off (6), and a START key switch corresponding to an indication of START/INTERRUPT (8c; see Figure 7: A5).
Because it is known in the art to have a power switch and a start/interrupt switch, and the results of the modification would be predictable, namely, allowing a user to turn on the machine and start/stop its operation, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have the input interface being configured to receive a start or stop signal for starting or stopping operation of the washing machine based on input by a user; and a power control device comprising a second button or a second touch panel, the power control device being configured to turn on and turn off power to the washing machine based on input by the user.
Yang ‘065 does not expressly disclose a symbol indicator configured to indicate one or more operations of the washing machine, and a graph indicator configured to indicate an operating time corresponding to the one or more operations of the washing machine, the graph indicator comprising a plurality of sections configured to output light in one or more colors; wherein the symbol indicator and the graph indicator are configured to be displayed with at least one of a range of lighting or colors.
Yang ‘008 discloses a washing machine having a door display unit (112, 114).  The door display unit displays a light pattern, for example, a pattern from 12 o’clock to a phase angle corresponding to the progress degree of the washing operation  (paragraphs 87, 94; Figure 4).  For example, when about a half of the washing operation has been progressed, the edge part (112) may display a right side semi-ring light pattern from 12 o'clock to 6 o'clock.  When about 1/3 of the washing operation has been progressed, the edge part (112) may display a light pattern having an angle of 120 degrees from 12 o'clock (paragraph 94).  A central part (114) may display text information, for example a remaining time or type of washing operation (paragraph 92).  Figure 4 shows an example where the central part (114) displays a “wool course.”  The washing machine may perform washing operations, such as a wool washing, normal washing, spin-drying, or drying (paragraph 45).  The light patterns, for instance, are broadly and reasonably a range of lighting.
Because it is known in the art to have a symbol indicator and a graph indicator as claimed, and the results of the modification would be predictable, namely, providing information to a user in a known manner, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have a symbol indicator configured to indicate one or more operations of the washing machine, and a graph indicator configured to indicate an operating time corresponding to the one or more operations of the washing machine, the graph indicator comprising a plurality of sections configured to output light in one or more colors; wherein the symbol indicator and the graph indicator are configured to be displayed with at least one of a range of lighting or colors.
Regarding claims 3-4, 8, and 9, Yang ‘065, in view of Nishimura, and further in view of Yang ‘008, is relied upon as above and further results in: wherein the symbol indicator is configured to output light independently of the graph indicator (Yang ‘008: 112 and 114; see paragraphs 90-93; Figure 4); wherein the symbol indicator is disposed at a side of and adjacent to the graph indicator (Yang ‘008: Figure 4 at 112 and 114); a sensor configured to sense the user approaching the washing machine, wherein at least one of the symbol indicator or the graph indictor is configured to be activated in response to the sensor sensing the user (Yang ‘065: 140; paragraphs 39, 44-46, 57; Yang ‘008: paragraphs 48, 49, 79, 80); wherein the graph indicator is configured to output light based on the speech recognition module recognizing the sound of the user (Yang ‘065: 132; paragraphs 46-47; Yang ‘008: paragraphs 46, 48, 49, 79, 80).
Regarding claims 7 and 10, Yang ‘065, in view of Nishimura, and further in view of Yang ‘008, is relied upon as above and further discloses wherein the symbol indicator is configured to indicate a washing operation, a spin-drying operation, and a drying operation (Yang ‘008: paragraph 45), but does not expressly disclose indication of a rinsing operation.  Yang ‘008 further discloses, in the discussion of the background art, that it is known for washing machines to perform washing, rinsing, and spin-drying (paragraph 3).  Because it is known in the art to also perform rinsing, and the results of the modification would be predictable, namely, indicating an operation performed by a washing machine, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have indication of a rinsing operation.

Claims 1, 3-6, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al.  (US 2015/0345065; hereafter, Yang ‘065), in view of Nishimura et al.  (US 5,694,793), and further in view of Lee et al.  (EP 2426244; cited by Applicant).
Regarding claim 1, Yang ‘065 discloses a washing machine comprising: an input interface comprising a first button or a first touch panel (134; paragraphs 37, 38); an operation manipulation interface comprising a speech recognition module configured to recognize a sound of the user and a controller configured to control the operation of the washing machine based on the sound recognized by the speech recognition module (210, 230; paragraphs 75-79); and an indicator (120).
Yang ‘065 does not expressly disclose the input interface being configured to receive a start and stop signal for starting or stopping operation of the washing machine based on input by a user; and a power control device comprising a second button or a second touch panel, the power control device being configured to turn on and turn off power to the washing machine based on input by the user.
Nishimura discloses a washing machine with operation panel including an ON switch for power supply (5), an OFF switch for power cut-off (6), and a START key switch corresponding to an indication of START/INTERRUPT (8c; see Figure 7: A5).  Lee discloses a washing machine having a power key (40) and a separate full-touch LCD user interface (abstract; 30),
Because it is known in the art to have a power switch and a start/interrupt switch, and the results of the modification would be predictable, namely, allowing a user to turn on the machine and start/stop its operation, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have the input interface configured to receive a start and stop signal for starting or stopping operation of the washing machine based on input by a user; and a power control device comprising a second button or a second touch panel, the power control device being configured to turn on and turn off power to the washing machine based on input by the user.
Yang ‘065 does not expressly disclose a symbol indicator configured to indicate one or more operations of the washing machine, and a graph indicator configured to indicate an operating time corresponding to the one or more operations of the washing machine, the graph indicator comprising a plurality of sections configured to output light in one or more colors; wherein the symbol indicator and the graph indicator are configured to be displayed with at least one of a range of lighting or colors.
Lee discloses a washing machine having a power key (40), a start or pause icon (Figures 13-18) and a full-touch LCD user interface (abstract; 30) and an embodiment in which a progress state of a wash is represented by an annular ring filling up as the wash progresses (Figures 13-19; paragraphs 102-111).  Nishimura further discloses a display device (Figure 3: 4) having a liquid crystal panel (9) and a step display section (14) to display a step currently being executed among “wash,” “rinse,” and “dehydration” and which is adjacent a time display section (15) for displaying, for example, a remaining period or a set period of a wash step (col. 5, lines 33-55; col. 7, lines 4-30).
Because it is known in the art to provide a power key, a separate LCD user interface, and to show the progress of a wash on the LCD as an annular ring, as taught by Lee, and to provide information in the form of a symbol indicator and a graph indicator, as taught by Nishimura, and the results of the modification would be predictable, namely, providing known information to a user in a known manner and using a known technique, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have a symbol indicator configured to indicate one or more operations of the washing machine, and a graph indicator configured to indicate an operating time corresponding to the one or more operations of the washing machine, the graph indicator comprising a plurality of sections configured to output light in one or more colors; wherein the symbol indicator and the graph indicator are configured to be displayed with at least one of a range of lighting or colors.  Note that the LCD display with a symbol and graph indicator broadly and reasonably at least meets the range of lighting limitation.
Regarding claims 3-6, Yang ‘065, in view of Nishimura, and further in view of Lee, is relied upon as above and further results in: wherein the symbol indicator is configured to output light independently of the graph indicator (Lee: LCD; Nishimura: 14, 15); wherein the symbol indicator is disposed at a side of and adjacent to the graph indicator (Figures 13-19, see location of the annular ring and the text; Nishimura: 14, 15); wherein the graph indicator has a closed loop shape surrounding at least a portion of a circumference of the input interface, and wherein the symbol indicator is disposed at an outer periphery of the graph indicator (Lee: Figures 13-19, see location of the annular ring and the text; Nishimura: 14, 15); wherein the input interface has a circular shape, and the graph indicator has a circular ring shape (Lee: 40; Figures 13-19: start and pause icons; annular ring; also see Nishimura: 5, 6, 8c).
Regarding claim 10, Yang ‘065, in view of Nishimura, and further in view Lee, is relied upon as above and further discloses wherein the symbol indicator is configured to indicate a washing operation and a rinsing operation (Nishimura: 8e, 8f), but does not expressly disclose a spin-drying operation.  Instead, Nishimura discloses a dehydration operation (8g).  Yang ‘065 further discloses, in the discussion of the background art, that it is known for washing machines to perform washing, rinsing, and spin-drying (paragraph 3).  Because it is known in the art to perform spin-drying, and the results of the modification would be predictable, namely, performing and indicating an operation performed by a washing machine, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have indication of a spin-drying operation.
Regarding claim 11, Yang ‘065, in view of Nishimura, and further in view of Lee, is relied upon as above and further results in: wherein the symbol indicator comprises a first symbol indicator configured to indicate the washing operation (Nishimura: 8e), a second symbol indicator configured to indicate the rinsing operation (Nishimura: 8f), and a third symbol indicator configured to indicate the spin-drying operation (Nishimura: 8e; Yang ‘065; paragraph 3), and wherein the first symbol indicator, the second symbol indicator, the third symbol indicator are spaced apart from one another and arranged along a circumference of the input interface (Nishimura: see locations of 8e, 8f, 8g, and 15).

Claims 2, 12, 13, and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al.  (US 2015/0345065; hereafter, Yang ‘065), in view of Nishimura et al.  (US 5,694,793), in view of Lee et al.  (EP 2426244), and further in view of Ban et al.  (US 2015/0169194).
Regarding claims 2 and 12, Yang ‘065, in view of Nishimura, and further in view of Lee, is relied upon as above, and further discloses the display comprises an LCD that can change color (Lee: paragraphs 11, 13, and 15), but does not expressly disclose wherein the graph indicator is configured to output light in different colors according to an elapse of the operating time of the one or more operations of the washing machine; or wherein the graph indicator is configured to: based on the washing machine starting a washing course that comprises the one or more operations, indicate the washing course in a first color; and based on the washing machine performing a portion of the washing course, change a portion of the graph indicator corresponding to the portion of the washing course to a second color different from the first color.
Ban discloses a GUI display for an appliance which performs a washing course (abstract) and during an operation, a color of a completed step changes according to a remaining time so that it is possible to visually understand how much the washing operation has progressed (paragraph 71).
Because it is known in the art to change a color of a GUI element to indicate how much a washing operation has progressed, and the results of the modification would be predictable, namely, providing additional visual information, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein the graph indicator is configured to output light in different colors according to an elapse of the operating time of the one or more operations of the washing machine; and wherein the graph indicator is configured to: based on the washing machine starting a washing course that comprises the one or more operations, indicate the washing course in a first color; and based on the washing machine performing a portion of the washing course, change a portion of the graph indicator corresponding to the portion of the washing course to a second color different from the first color.
 Regarding claim 13, Yang ‘065, in view of Nishimura, in view of Lee, and further in view of Ban, results in: wherein the symbol indicator comprises a plurality of symbol indicators that are spaced apart from one another and arranged along the graph indicator (Nishimura: 8e, 8f, 8g), and wherein at least one of the plurality of symbol indicators is configured to output light corresponding to the portion of the washing course (Lee: paragraphs 11, 13, and 15; Ban: paragraph 71).
Regarding claim 21, Yang ‘065, in view of Nishimura, in view of Lee, and further in view of Ban, is relied upon as above, but does not expressly result in wherein the graph indicator is located between the letters.  Rather, the combination results in use of an LCD display (Lee: abstract) displaying a graph indicator in a ring shape and symbol indicators, with the symbol indicators to one side of the graph indicator (Lee: Figures 13-19, see annular ring and the text; and see Nishimura: 8e, 8f, 8g, 15).  It is established that rearrangement of elements is an obvious matter of design choice to a PHOSITA.  MPEP 2144.04 (VI) (C) - Rearrangement of Parts.  It would have been obvious to a person having ordinary skill in the art at the time of the effective filing of the claimed invention to rearrange the locations of the graph indicator and symbol indicators of modified Yang ‘065, yielding wherein the graph indicator is located between the letters, and the modification would be predictable.
Regarding claim 22, Yang ‘065, in view of Nishimura, in view of Lee, and further in view of Ban, is relied upon as above, but does not expressly result in wherein each of the letters are configured to be lit based on the progress of the washing operation, the rinsing operation, and the spin-drying operation.  As discussed above, Ban discloses a GUI display for an appliance which performs a washing course (abstract) and during an operation, a color of a completed step changes according to a remaining time so that it is possible to visually understand how much the washing operation has progressed (paragraph 71).  Because it is known in the art to change a color of a step of the washing operation to indicate how much a washing operation has progressed, and the results of the modification would be predictable, namely, providing additional visual information, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein each of the letters are configured to be lit based on the progress of the washing operation, the rinsing operation, and the spin-drying operation.
Regarding claim 23, Yang ‘065, in view of Nishimura, in view of Lee, and further in view of Ban, is relied upon as above, but does not expressly result in wherein the input interface is surrounded by the graph indicator.  As discussed above, Lee discloses a washing machine a full-touch LCD user interface (abstract; 30) having a start or pause icon (Figures 13-18) and an embodiment in which a progress state of a wash is represented by an annular ring around a start or pause icon (Figures 13-19; paragraphs 102-111).  It is established that rearrangement of elements is an obvious matter of design choice to a PHOSITA.  MPEP 2144.04 (VI) (C) - Rearrangement of Parts.  It would have been obvious to a person having ordinary skill in the art at the time of the effective filing of the claimed invention to rearrange the location of the input interface of modified Yang ‘065, yielding wherein the input interface is surrounded by the graph indicator.
Regarding claim 24, Yang ‘065, in view of Nishimura, in view of Lee, and further in view of Ban, is relied upon as above, and further results in: the power control device is spaced apart from the symbol indicator and the graph indicator (Lee 30, 40), but does not expressly result in wherein the power control device is located at a corner of the washing machine.  It is established that rearrangement of elements is an obvious matter of design choice to a PHOSITA.  MPEP 2144.04 (VI) (C) - Rearrangement of Parts.  It would have been obvious to a person having ordinary skill in the art at the time of the effective filing of the claimed invention to rearrange the location of the power control device of modified Yang ‘065, yielding wherein the power control device is located at a corner of the washing machine.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386. The examiner can normally be reached M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/             Primary Examiner, Art Unit 1711